DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-040819, filed on 10 March 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s): “an input unit receiving an image signal”, “a determination unit determining”, “a detector detecting”, “a switching unit switching”, “a white balance processing unit performing white balance processing”, and “a saturation processing application unit applying saturation processing” in claim 1-15.
Review of the specification indicates:
-“an input unit receiving an image signal”, where ¶16 of the specification indicates “a near-infrared image signal input unit 105” and “a visible light image signal input unit 106” which may be realized by a general-purpose processor such as a CPU executing a program,
-“a determination unit determining”, where ¶16 of the specification indicates “near-infrared level determination unit 107” which may be realized by a general-purpose processor such as a CPU executing a program,
-“a detector detecting”, where ¶16 of the specification indicates “saturated pixel detection unit 108” which may be realized by a general-purpose processor such as a CPU executing a program,
-“a switching unit switching”, where ¶16 of the specification indicates “a saturation processing switching unit 113” which may be realized by a general-purpose processor such as a CPU executing a program,
-“a white balance processing unit performing white balance processing”, where ¶16 of the specification indicates “white balance processing unit 110” which may be realized by a general-purpose processor such as a CPU executing a program, and
-“a saturation processing application unit applying saturation processing”, where ¶16 of the specification indicates “a saturation processing application unit 114” which may be realized by a general-purpose processor such as a CPU executing a program.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Objections
Claim 2 objected to because of the following informalities: claim 2 refers to selections for the switching unit without beginning the list of selections without a colon. For the purposes of examination “the switching unit” is interpreted as “the switching unit:” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7, 9-11,13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed limitations refer to various light pixels and image signals which refer to a form of their respective pixels or image signals without referencing the antecedent pixel or image signals, respectively. In particular:
-	Claims 2-7 continually refer to “a pixel value of a saturated light pixel” without referencing the original “pixel value of a saturated light pixel” originally disclosed in independent claim 1 that first discloses “a saturated visible light pixel”, which renders all other “a pixel value of a saturated light pixel” raised after claim 1 indefinite. 
-	Claim 2 first discloses the first “a pixel value of a saturated light pixel”, which renders all other “a pixel value of a saturated light pixel” raised after claim 2-7 indefinite. 
-	Claims 8 and 11 refers to the first “A pixel value of an image signal of the visible light pixel”, which conflicts with the originally disclosed “an image signal of a visible light pixel” disclosed in claim 1, rendering the newly raised “A pixel value of an image signal of the visible light pixel” uncertain as to if this is referring to the original “an image signal of the visible light pixel” of claim 1 or of a new “image signal of the visible light pixel”, rendering claim 8-12 indefinite. 
-	Claim 9 refers to “a saturated visible light pixel” without referencing the original “a saturated visible light pixel” originally disclosed in claim 1, rendering claim 9-11 indefinite. Additionally, claim 9 refers to “an image signal after the white balancing process” while claim 8, which claim 9 depends on, already discloses “an image signal after the white balance processing”, rendering claim 9 -11 indefinite. 
-	Claims 10 and claim 11 refer to “a visible light pixel” while not referring to “a visible light pixel” referred to in claim 1, rendering claims 10 and 11 indefinite for this reason. 
--	Finally, claim 13 refers to “a visible light pixel and near-infrared pixel” without referencing the “a visible light pixel” and “a near-infrared pixel” as originally disclosed in independent claim 1, which claim 13 relies upon, rendering claim 13-15 indefinite. For the purposes of examination, the examiner will consider all of these limitations with antecedent basis issues to refer to the first instance in which each of these limitations are disclosed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 13-17 rejected under 35 U.S.C. 103 as being unpatentable over NOGUCHI; Tomoyuki (US 20110169984 A1) in view of SEOK; Jinkeun et al. (US 20200288072 A1) in view of KOJIMA; Takahide (US 20180332209 A1)
Regarding claim 1, Noguchi teaches, 
An image processing apparatus (title, “IMAGING DEVICE AND SIGNAL PROCESSING CIRCUIT FOR THE IMAGING DEVICE”) comprising at least one memory and at least one processor (¶80 and Fig. 1, “signal processor 4 applies various signal processes” and “memory 6 includes a DRAM (Dynamic Random Access Memory)”) which function as: 
an input unit (¶79 and fig. 1, “AD conversion unit 3 converts an analog pixel signal obtained by the imaging element 2 into a digital pixel signal”) receiving an image signal of a visible light pixel and an image signal of a near-infrared pixel, (¶79, “digital pixel signal are generated based on the visible light and the near infrared signal”) output from a sensor (¶79, “imaging element 2”) including a visible light pixel and a near-infrared pixel; (¶79, “analog pixel signal” of obtained “visible light and the near infrared signal”) 
a determination unit (¶81 and Fig. 4, “pixel integration unit 4b” that averages the digital pixel signal at pixel integration unit 4b) determining a near-infrared pixel; (¶81, near infrared light signal “averaged by the pixel integration unit 4 is called an average value of the near infrared light digital pixel signal (IR)”)
a detector (¶81 and Fig. 4, “pixel integration unit 4b” that averages the digital pixel signal at pixel integration unit 4b) detecting a saturated visible light pixel; (¶81, visible light signal “averaged by the “pixel integration unit 4 is called an average value of the visible light digital pixel signal”) and 
a switching unit (¶82, “visible light/near infrared light dominance determination unit 4c”) switching processing to be applied to a saturated visible light pixel on the basis of a determination result (¶82, “determination unit 4c” requests the selection of “one of processing configurations for generating the luminance signal and the color signal based on a determination result”) of the determination unit (¶86 and 81, “determination unit 4c” selects, based on a determination using the average infrared light determined from pixel integration unit 4b, “one of the processing configurations for generating the luminance signal and the color signal” more suitable for an environment to which the determination result is outputted”) 
	But does not explicitly teach, 
determining whether or not an output signal of a near- infrared pixel is higher than a threshold;
over saturation processing 
	However, Seok teaches additionally, 
determining whether or not an output signal of a near- infrared pixel is higher than a threshold; (¶122,130, and Fig. 7, “acquire a threshold of at least one infrared light based on a brightness of external light” such as when the “intensity of the infrared light included in the external light exceeding a specified threshold”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared thresholding of Seok which determines if the threshold of the infrared light is relatively more. By knowing the infrared light intensity, the effects on imaging of the environment can be compensated for. 
Kojima teaches additionally, 
over saturation processing (¶104, “second color separating part 1055 executes clipping process” where 1055 is also known as “saturation suppressing part”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared thresholding of Seok with the pixel clipping of Kojima which uses a clipping threshold for the color signals. This allows for a preparation of the color signals to maintain the color balance. 

Regarding claim 2, Noguchi with Seok with Kojima teaches the limitations of claim 1,
	Noguchi teaches additionally, 
switching unit: (¶88-93, “light dominance determination unit 4c”)
selects, when lower than a threshold, (¶89, when the digital pixel comparison “is equal to or smaller than” the value) first saturation processing (¶89, “determination unit 4c determines that the image data was obtained in the second photographing environment and proceeds to Step S3”) and 
selects, when higher than a threshold, (¶89, when the digital pixel comparison “is larger than” the value) second saturation processing (¶89, “determination unit 4c determines that the image data was obtained in the first photographing environment and proceeds to Step S2”) 
	Seok teaches additionally, 
selects, when the output signal of the near-infrared pixel is lower than a threshold, first saturation processing (¶143, “in response to the intensity of the infrared light being less than the specified threshold, the electronic device may adjust the color of the image data based on the LSC table 2”)
selects, when the output signal of the near-infrared pixel is higher than a threshold, second saturation processing (¶143, “in response to an intensity of infrared light being equal to or being greater than a specified threshold, the electronic device may adjust a color of the image data based on the LSC table 4”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared thresholding of Seok which determines if the threshold of the infrared light is relatively more. By knowing the infrared light intensity, the effects on imaging of the environment can be compensated for. 
But does not explicitly teach, 
where a pixel value of a saturated visible light pixel of each color is replaced with a predetermined value,
where a pixel value of a saturated visible light pixel is determined based on a pixel value of a visible light pixel in the vicinity of the saturated visible light pixel. 
	However, Kojima teaches additionally,
where a pixel value of a saturated visible light pixel of each color is replaced with a predetermined value, (¶104, “clipping process with respect to a saturation signal level (in a case of 12-bit, 4095) by use of a clip level predetermined for each color signal”)
where a pixel value of a saturated visible light pixel is determined based on a pixel value of a visible light pixel in the vicinity of the saturated visible light pixel. (¶115, “color signal selecting part 1059 selects” color signals to be outputted such that one selection is “the neighboring pixel of the saturated pixel”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared thresholding of Seok with the pixel selection of Kojima which uses a neighboring pixel. This incorporates a dilation process which can help linearize the output signal. 

Regarding claim 3, Noguchi with Seok with Kojima teaches the limitations of claim 2, 
	Noguchi teaches additionally, 
the sensor includes a plurality of groups (¶84 and Fig. 2, “pixel layout in the imaging element 2”) including a first visible light pixel, (¶84, “P1 is a pixel having a sensitivity to a red wavelength region (R)”) a second visible light pixel, (¶84, “P2 is a pixel having a sensitivity to a green wavelength region (G)”) and a third visible light pixel, (¶84, “P3 is a pixel having a sensitivity to a blue wavelength region (B)”)  and 
the first saturation processing (¶93, “determination unit 4c” determines “the second photographing environment relatively dark”) 
	Kojima teaches additionally, 
replacing a pixel value of a saturated visible light pixel with a pixel value of one of visible light pixels within a same group, (¶106, 107 and 109, green pixel values “set to the predetermined value Thr”, “a predetermined value R_Thr is set for a pixel arranged with a red color”, and “a predetermined value B_Thr is set with respect to a pixel arranged with the blue color” such as for the array of color signals depicted in Fig. 5B) with the pixel values being the same. (¶106 and Fig. 11a, a signal outputted from a pixel arranged with a green color filter G clipped such that “the pixel value in the pixel is forcibly set to the predetermined value Thr”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared thresholding of Seok with the pixel clipping of Kojima which uses a clipping threshold for the color signals. This allows for a preparation of the color signals to maintain the color balance. 

Regarding claim 5, Noguchi with Seok with Kojima teaches the limitations of claim 3, 
	Kojima teaches additionally, 
replacing a pixel value of a saturated visible light pixel with a pixel value obtained by interpolation of a plurality of visible light pixels in the vicinity of the saturated visible light pixel. (¶42, “color signal generating part 105a performs linear interpolation using the outputs from the pixels in the vicinity of the pixel E and predicts linear-interpolated color signals (R0, G0, B0, C0) in the pixel E”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared thresholding of Seok with the pixel selection of Kojima which uses a pixels within the vicinity for interpolation. This incorporates a process which helps to improve quality and color reproducibility.  

Regarding claim 6, Noguchi with Seok with Kojima teaches the limitations of claim 3, 
	Noguchi teaches additionally,
correcting a pixel value on the basis of color information of a visible light pixel in the vicinity of the saturated visible light pixel. (¶131 and Fig. 6 , “pixel mixing regions where the visible light pixels are mixed respectively” such that “R pixel mixing region Q1 includes R pixels” where “nine pixels in total” centered around target pixel R22 “are mixed, and a pixel signal R, which is a mixing result”)
Kojima teaches additionally, 
processing of correcting a pixel value of a saturated visible light pixel (¶42, “color signal generating part 105a performs linear interpolation using the outputs from the pixels in the vicinity of the pixel E and predicts linear-interpolated color signals (R0, G0, B0, C0) in the pixel E”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared thresholding of Seok with the pixel selection of Kojima which uses a pixels within the vicinity for interpolation. This incorporates a process which helps to improve quality and color reproducibility.  

Regarding claim 13, Noguchi with Seok with Kojima teaches the limitations of claim 1,
Noguchi teaches additionally, 
An imaging apparatus (title, “IMAGING DEVICE”) comprising:
a sensor including a visible light pixel and a near-infrared pixel (¶79 and Fig. 1-2, “solid imaging element 2 includes a plurality of pixels having a sensitivity to wavelength regions of visible light (wavelength: approximately 380 nm-770 nm) and near infrared light (wavelength: approximately 800 nm-900 nm)”) 
and the image processing apparatus according to claim 1. (title, IMAGE “SIGNAL PROCESSING CIRCUIT FOR THE IMAGING DEVICE”)

Regarding claim 14, Noguchi with Seok with Kojima teaches the limitations of claim 13,
Noguchi teaches additionally, 
the visible light pixel and the near-infrared pixel are arranged on a same plane in the sensor. (¶84 and fig. 2, FIG. 2 depicting “pixel layout in the imaging element 2” which include “pixels P1-P3 constitute a plurality of pixels having a sensitivity to a first visible light wavelength” and “pixel P4 constitutes a plurality of second pixels having a sensitivity to a near infrared light wavelength”)

Regarding claim 15, Noguchi with Seok with Kojima teaches the limitations of claim 13,
Noguchi teaches additionally, 
the visible light pixel and the near-infrared pixel have different sensitivities (¶84, “pixels P1-P3 constitute a plurality of pixels having a sensitivity to a first visible light wavelength region” and “pixel P4 constitutes a plurality of second pixels having a sensitivity to a near infrared light wavelength region”) 
Seok teaches additionally, 
a band-cut filter removing a wavelength band of a near-infrared range from incident light on the sensor. (¶80, “infrared filter 310 may reduce and/or block a component of an infrared wavelength band of the external light arriving at the image sensor 230”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared filter of Seok with the pixel clipping of Kojima which reduces a component of an infrared wavelength band from reaching the image sensor. This infrared filtering allows for controlling of the infrared shading on select parts of the image data.  

Regarding claim 16, it is the method claim of apparatus claim 1. Refer to the rejection of claim 1 to teach claim 16.

Regarding claim 17, it is the non-transitory computer readable medium claim of apparatus claim 1. Refer to rejection of claim 1 to teach claim 17. 

Claim(s) 4 rejected under 35 U.S.C. 103 as being unpatentable over NOGUCHI; Tomoyuki (US 20110169984 A1) in view of SEOK; Jinkeun et al. (US 20200288072 A1) in view of KOJIMA; Takahide (US 20180332209 A1) in view of Ishida; Chisato et al. (US 20140204251 A1)
Regarding claim 4, Noguchi with Seok with Kojima teaches the limitations of claim 3, 
	But does not explicitly teach the limitations of claim 4,
	However, Ishida teaches additionally, 
determining a pixel value of a saturated visible light pixel on the basis of a pixel value of an unsaturated pixel, (¶57 and Fig. 5, “saturation correcting unit 105 can estimate the original charge amount (a correct value) of the pixel to be corrected“ such that “For both the added pixel value of the pixels Ga and Gc of and the added pixel value of pixels Gb and Gd of the pixels having the same color in the vicinity (located nearby)” as added pixels, are not saturated) which is a visible light pixel in the vicinity of the saturated visible light pixel. (¶56, “When the pixels 701Ga and 701Gb are saturated”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared filter of Seok with the pixel clipping of Kojima with the non-saturated pixel addition of Ishida which uses the pixels in the vicinity of a saturated pixel. This technique of estimation allows for pixel defect correction. 

Claim(s) 7 rejected under 35 U.S.C. 103 as being unpatentable over NOGUCHI; Tomoyuki (US 20110169984 A1) in view of SEOK; Jinkeun et al. (US 20200288072 A1) in view of KOJIMA; Takahide (US 20180332209 A1) in view of Matthews; Kim N. (US 20120229650 A1)
Regarding claim 7, Noguchi with Seok with Kojima teaches the limitations of claim 6, 
	Matthews teaches additionally,
correcting a pixel value of a saturated visible light pixel (¶processor 310 may retrieve intensity values from the color pixel data”) to obtain a same chromaticity as a chromaticity of the visible light pixel in the vicinity thereof. (¶106 and 105, “processor 310 may retrieve intensity values from the color pixel data of a block of neighboring pixels of the visible light image 210” such that it is additional “intensity value of the color pixel data for the target pixel of the visible light image 210”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared filter of Seok with the pixel clipping of Kojima with the color pixel data collection of Matthews which retrieves intensity values of the color pixel data neighboring the pixel. This sampling produces a larger subset intensity values for the color pixel data to produce blending data for the color pixels. 

Claim(s) 8-12 rejected under 35 U.S.C. 103 as being unpatentable over NOGUCHI; Tomoyuki (US 20110169984 A1) in view of SEOK; Jinkeun et al. (US 20200288072 A1) in view of KOJIMA; Takahide (US 20180332209 A1) in view of OTSUBO; Hiroyasu et al. (US 20170134704 A1)
Regarding claim 8, Noguchi with Seok with Kojima teaches the limitations of claim 1,
	Seok teaches additionally, 

a white balance processing unit performing white balance processing of multiplying a pixel value of an image signal of the visible light pixel (¶95, “processor 260 may control the WB adjusting unit 445 based on a white balance gain (WB gain) determined using the AWB processing unit 440, to adjust the white balance of the image data 410”) with a gain in accordance with a color, (¶95, “white balance gain (WB gain)” based on “color temperature identified using the AWB processing unit 440”)
	But does not explicitly teach, 
a saturation processing application unit applying saturation processing selected by the switching unit to an image signal after the white balance processing.
	However, Otsubo teaches additionally, 
a saturation processing application unit (¶266 and Fig. 38, “limiters 25r, 25g and 25b”) applying saturation processing (¶266, “RGB clip level (R signal saturation level) to adjust the signal saturation levels of the RGB signals”) selected by the switching unit (¶266, “control circuit 21” outputs “an RGB clip level (R signal saturation level)”) to an image signal after the white balance processing. (¶266 and Fig. 38, “white balancing to the multipliers 24r, 24g and 24b” which occurs before clipping from the “limiters 25r, 25g and 25b” as depicted in Fig. 38)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared filter of Seok with the pixel clipping of Kojima with the saturation processing of Otsubo which adjust saturation levels after white balancing. This allows for balancing of the color signals such that they can be the same. 

Regarding claim 9, Noguchi with Seok with Kojima with Otsubo teaches the limitations of claim 8,
	Otsubo teaches additionally,
saturation processing application unit (¶275, “limiter 25r”) applies saturation processing selected by the switching unit (¶275, “RGB clip level is transmitted from the control circuit 21 “ which is applied to the R signal “input into the limiter 25r”) to a saturated visible light pixel, (¶275, “RGB clip level is identical to an R signal saturation level”) while outputting, without modification, (¶275, “processing in the limiter 25r is not necessarily required with respect to the R signal” since “R signal from which the IR signal is subtracted is already in a state of being clipped at the R signal saturation level”) an image signal after the white balance processing. (¶275, “R signal on which the white-balance processing is performed is output from the multiplier 24r” without modification since R signal is “already in a state of being clipped at the R signal saturation level”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared filter of Seok with the pixel clipping of Kojima with the saturation processing of Otsubo which adjust saturation levels after white balancing. This allows for balancing of the color signals such that they can be the same. 

Regarding claim 10, Noguchi with Seok with Kojima with Otsubo teaches the limitations of claim 9,
	Otsubo teaches additionally,
a detection result of the detector is input to the saturation processing application unit, (¶291 and Fig. 43, “Signal levels of R, G, B” are transmitted to “level detection/clip-level calculation device 63” from the a color separation device 61 as depicted in Fig. 43) and 
the saturation processing application unit (¶291, “a clip processing device 62”) determines whether or not saturation processing is to be applied to a visible light pixel on the basis of the detection result. (¶291, “level detection/clip-level calculation device 63, clip levels of R, G, B, and W are calculated” which are transmitted to “clip processing device 62” that performs clipping” in a case where signal levels of R, G, B,” input into “clip processing device 62 exceed the clip levels”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared filter of Seok with the pixel clipping of Kojima with the saturation processing of Otsubo which adjust saturation levels after white balancing. This allows for balancing of the color signals such that they can be the same. 

Regarding claim 11, Noguchi with Seok with Kojima with Otsubo teaches the limitations of claim 9,
	Otsubo teaches additionally,
the detector adds information indicative of whether or not a visible light pixel is saturated to an image signal of the visible light pixel, (¶291 and Fig. 43, “level detection/clip-level calculation device 63” where “clip levels of R, G, B, and W are calculated”) and 
the saturation processing application unit (¶291, “clip processing device 62”) determines whether or not saturation processing is to be applied to a visible light pixel on the basis of the information added to the image signal of the visible light pixel. (¶291, “performing clipping is performed in a case where signal levels of R, G, B, and W input into the clip processing device 62 exceed the clip levels” which received signal levels of R, G, B, and W of each pixel that was transmitted to “clip processing device 62” from “color separation device 61”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared filter of Seok with the pixel clipping of Kojima with the saturation processing of Otsubo which adjust saturation levels after white balancing. This allows for balancing of the color signals such that they can be the same. 

Regarding claim 12, Noguchi with Seok with Kojima with Otsubo teaches the limitations of claim 8,
	Otsubo teaches additionally,
a subtraction unit (¶265, “subtractors 23r, 23g and 23b”) subtracting an output value of a near-infrared pixel in the vicinity of the visible light pixel from the output signal of the visible light pixel, (¶265, “subtractors 23r, 23g and 23b to respectively subtract the clipped IR signals output from the signals “R+IR, G+IR, and B+IR” such that “limiters 25r, 25g, and 25b to adjust signal saturation levels of the RGB signals from which the IR signals are subtracted”)
wherein the white balance processing is performed limiters 25r, 25g, and 25b to adjust signal saturation levels of the RGB signals”) on the output signal of the visible light pixel from which the output value of the near-infrared pixel has been subtracted. (¶265, “multipliers 24r, 24g, and 24b to respectively multiply the RGB signals, from which IR signals are subtracted, by gains of RGB for white balancing” from the “subtractors 23r, 23g, and 23b” that subtract the clipped IR signals as depicted by Fig. 38)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the signal processing of Noguchi with the infrared filter of Seok with the pixel clipping of Kojima with the saturation processing of Otsubo which adjust saturation levels after white balancing. This allows for balancing of the color signals such that they can be the same. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483